Citation Nr: 0527438	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-20 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
No. Little Rock, Arkansas.  In May 2000, the veteran's claim 
was denied on the basis that he failed to submit a well-
grounded claim.  Thereafter, the veteran's claim was 
readjudicated on the merits via a July 2003 rating decision 
as per the Veterans Claims Assistance Act of 2000.  The 
veteran voiced disagreement with the denial of service 
connection in August 2003 and a statement of the case was 
issued in March 2004.  The veteran perfected his appeal in 
June 2004.

The Board notes for clarification that the veteran is 
represented by a private attorney for a different appeal.  
The November 2003 fee agreement expressly limits the 
representation to that matter.  As such, the private attorney 
is not the veteran's representation in this matter.  See 
October 2002 appointment.


REMAND

In August 2005, the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ), also known as a Member of 
the Board.  This type of hearing often is referred to as a 
Travel Board hearing.  As no such hearing has been scheduled 
in regards to the issues currently on appeal, a remand is in 
order.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


